

Exhibit 10.1




THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of October 28, 2020 (this
“Amendment”), is among MERCURY GENERAL CORPORATION (the “Borrower”), the various
financial institutions parties hereto as lenders (collectively, the “Lenders”),
and BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”)
and the L/C Issuer. Terms defined in the Credit Agreement (as defined below)
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.


WHEREAS, the Borrower, the Lenders, the L/C Issuer and the Administrative Agent
are parties to that certain Credit Agreement dated as of March 29, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and wish to amend the Credit Agreement as set
forth herein;


WHEREAS, the Borrower has requested (a) that the Administrative Agent and the
Lenders amend the Risk Based Capital Ratio covenant set forth in Section 7.11(d)
of the Credit Agreement to be 150% during the period commencing on July 1, 2020
and ending on the Maturity Date, solely with respect to Cal Auto, and (b)
otherwise amend the Loan Documents on the terms and conditions set forth below.


WHEREAS, the Lenders are willing to agree to such amendments subject to the
terms and conditions hereof;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:


SECTION 1. AMENDMENT TO SECTION 1.01 – DEFINED TERMS. Effective as of the
Amendment Effective Date (as hereinafter defined), Section 1.01 of the Credit
Agreement is hereby amended such that the following definitions are amended and
restated to read in full as follows or, to the extent such definitions are not
already included in such Section 1.01 of the Credit Agreement, to add such
definitions to such Section 1.01 of the Credit Agreement in the appropriate
alphabetical order:


“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.


“LIBOR Replacement Date” has the meaning specified in Section 3.03(c).


“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Loan
Document).


“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(c).



--------------------------------------------------------------------------------



“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:


(a) the spread adjustment, or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governmental
Body for the relevant Pre-Adjustment Successor Rate (taking into account the
interest period, interest payment date or payment period for interest calculated
and/or tenor thereto) and which adjustment or method (x) is published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion or (y) solely with respect to Term SOFR, if not
currently published, which was previously so recommended for Term SOFR and
published on an information service acceptable to the Administrative Agent; or


(b) the spread adjustment that would apply (or has previously been applied) to
the fallback rate for a derivative transaction referencing the ISDA Definitions
(taking into account the interest period, interest payment date or payment
period for interest calculated and/or tenor thereto).


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.


“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.


SECTION 2. AMENDMENT TO SECTION 3.03. Effective as of the Amendment Effective
Date, Section 3.03(c) of the Credit Agreement is amended and restated in its
entirety to read in full as follows and new Sections 3.03(d) and 3.30(e) are
added to Section 3.03 of the Credit Agreement after such Section 3.03(c), which
such new Sections 3.03(d) and 3.03(e) shall read in full as follows:


(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:


(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or


(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or





--------------------------------------------------------------------------------



(iii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of LIBOR are no longer
representative; or


(iv)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;,


then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under any Loan Document with, subject to the proviso below, the first available
alternative set forth in the order below for any payment period for interest
calculated that can be determined by the Administrative Agent, in each case,
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document (the “LIBOR Successor Rate”; and any
such rate before giving effect to the Related Adjustment, the “Pre-Adjustment
Successor Rate”):


(x) Term SOFR plus the Related Adjustment; and


(y) SOFR plus the Related Adjustment;


and in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Loan Document in accordance with the definition of
“LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m., on
the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Borrower of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause;


provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment.

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.


Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as
so determined would otherwise be less than 0%, the LIBOR Successor Rate will be
deemed to be 0% for the purposes of this Agreement and the other Loan Documents.


In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party



--------------------------------------------------------------------------------



to this Agreement; provided that, with respect to any such amendment effected,
the Administrative Agent shall post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Borrower and the Lenders reasonably
promptly after such amendment becomes effective.


If the events or circumstances of the type described in 3.03(c)(i)-(iii) have
occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.”


(d)    Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(c)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 3.03(c)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 3.03(c)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section 3.03 at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated. For
the avoidance of doubt, any such proposed rate and adjustments shall constitute
a LIBOR Successor Rate. Any such amendment shall become effective at 5:00 p.m.
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.


(e)    If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (c) or (d) of this Section 3.03 and the
circumstances under clauses (c)(i) or (c)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans, Interest Periods, interest
payment dates or payment periods), and (y) the Eurodollar Rate component shall
no longer be utilized in determining the Base Rate, until the LIBOR Successor
Rate has been determined in accordance with clauses (c) or (d). Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans, Interest Periods, interest payment dates or
payment periods) or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans (subject to the foregoing
clause (y)) in the amount specified therein.


SECTION 3.    AMENDMENT TO SECTION 7.11(d). Effective as of the Amendment
Effective Date, Section 7.11(d) of the Credit Agreement is amended and restated
in its entirety to read as follows:


(d) Risk Based Capital Ratio. The Borrower shall not permit the Risk Based
Capital Ratio of (i) Cal Auto to be less than (A) 140% during the period
commencing on January 1, 2019 and ending on June 30, 2019, (B) 175% during the
period commencing on January 1, 2020 and ending on March 31, 2020, (C) 150%
during the period commencing on July 1, 2020 and ending on the Maturity Date,
and (D) 200% at all other times, or (ii) MCC or any other Material Insurance
Subsidiary, other than Cal Auto, to be less than 200%.


SECTION 4.    AMENDMENTS TO EXHIBIT C. Exhibit C (Form of Compliance
Certificate) to the Credit Agreement is hereby amended and replaced in its
entirety with the form of Exhibit C attached to this Amendment as Exhibit C.





--------------------------------------------------------------------------------



SECTION 5.     CONDITIONS PRECEDENT. This Amendment shall become effective on
the date (the “Amendment Effective Date”) when


(a)    The Administrative Agent shall have received this Amendment, duly
executed by the Borrower, the Administrative Agent and the Lenders; and


(b)    The Borrower shall have paid all fees required to be paid, and all
expenses for which invoices have been presented, on or before the date hereof.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment Effective Date specifying its objection thereto.


SECTION 6.     REPRESENTATIONS AND WARRANTIES. To induce the Lenders, the L/C
Issuer and the Administrative Agent to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent, the L/C Issuer and
each Lender as follows:


6.1    Due Authorization, Non‑Contravention, etc. The execution, delivery and
performance by the Borrower of this Amendment have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of the Borrower’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries, which could reasonably be
expected to have a Material Adverse Effect, or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
Borrower or its property is subject; or (c) violate any Law.


6.2    Government Approval, Regulation, etc. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment; except for approvals, consents,
exemptions, authorizations, actions, notices or filings (i) which have already
been obtained or made or (ii) for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect and such failure could
be cured without unreasonable delay or cost.


6.3    Validity, etc. This Amendment has been duly executed and delivered by the
Borrower. This Amendment constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.


6.4    No Default or Event of Default. No Default or Event of Default has
occurred and is continuing or will result from the execution and delivery or
effectiveness of this Amendment.


6.5    Representations and Warranties. The representations and warranties of the
Borrower contained in Article V of the Credit Agreement (as amended hereby) and
in the other Loan Documents are true and correct in all material respects as of
the Amendment Effective Date, with the same effect as though made on such date
(unless stated to relate solely to an earlier date (excluding the reference to
the Closing Date set forth in the first line of Article V of the Credit
Agreement), in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).


SECTION 7.    MISCELLANEOUS.


7.1    Continuing Effectiveness, etc. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as amended hereby,
and all other Loan Documents shall remain in full force and effect and each is
hereby ratified, approved and confirmed in each and every respect. After the
effectiveness of this Amendment in accordance with its terms, all references to
the Credit Agreement in the Loan Documents or in



--------------------------------------------------------------------------------



any other document, instrument, agreement or writing shall be deemed to refer to
the Credit Agreement as amended hereby.


7.2    Payment of Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and out‑of‑pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Amendment.


7.3    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.


7.4    Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.


7.5    Execution in Counterparts. This Amendment may be executed by the parties
hereto in several counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic “.pdf” file shall be effective as delivery of a manually executed
counterpart hereof.


7.6    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.


7.7    Successors and Assigns. Subject to any restrictions on assignment
contained in the Credit Agreement, the Credit Agreement and this Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.


[Signatures follow]




IN WITNESS WHEREOF, the undersigned have duly executed this Third Amendment to
Credit Agreement as of the date first set forth above.


MERCURY GENERAL CORPORATION




By: /s/ Theodore R. Stalick
Name: Theodore R. Stalick
Title: Senior Vice President and Chief Financial Officer






BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Aamir Saleem
Name: Aamir Saleem
Title: Vice President















--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as the L/C Issuer and a Lender




By: /s/ Sharad C. Bhatt
Name: Sharad C. Bhatt
Title: Senior Vice President








WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a Lender




By: /s/ Kendall Simmonds
Name: Kendall Simmonds
Title: Senior Vice President









